06/01/2021


                                       DA 20-0450
                                                                                     Case Number: DA 20-0450

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2021 MT 139N



IN THE MATTER OF THE GUARDIANSHIP OF:

S.C.J.,

           A Protected Person.


APPEAL FROM:       District Court of the Fifth Judicial District,
                   In and For the County of Jefferson, Cause No. DG 2014-02
                   Honorable Luke Berger, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   S.C.J., Self-represented, Helena, Montana

            For Appellee:

                   T.J., S.J., Self-represented, Clancy, Montana



                                                 Submitted on Briefs: May 5, 2021

                                                             Decided: June 1, 2021


Filed:
                             c.,.--.6--4f
                   __________________________________________
                                     Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        S.C.J. appeals from the Order issued August 12, 2020, by the Fifth Judicial District

Court, Jefferson County, denying her motion to terminate the guardianship over her. We

affirm.

¶3        On July 2, 2014, S.C.J.’s parents were appointed her permanent full co-guardians.

On October 31, 2018, S.C.J. filed a pro se motion seeking to terminate her parents’

guardianship over her, which her parents resisted. Following a hearing, the District Court

denied S.C.J.’s motion to remove the guardianship. S.C.J. appeals.

¶4        The decision whether to terminate or continue a guardianship is a matter of

discretion for the district court, which we review for an abuse of discretion. In re

Co-Guardianship of D.A., 2004 MT 302, ¶ 11, 323 Mont. 442, 100 P.3d 650; see also

§ 72-5-325(1), MCA. We will not disturb the findings supporting a district court’s

determination of whether to terminate a guardianship unless they are clearly erroneous. In

re J.A.L., 2014 MT 196, ¶ 7, 376 Mont. 18, 329 P.3d 1273.

¶5        In her briefing, it is difficult to determine the legal basis of S.C.J.’s appeal. S.C.J.

generally contends she is no longer in need of a guardianship but does not assert particular



                                                 2
legal error by the District Court. In sum, S.C.J. seeks that we substitute the facts as

perceived by her for those found by the District Court.

¶6     From our review of the record, it is clear the District Court well understood the

totality of S.C.J.’s situation and what is needed to provide for her best interests. The

District Court thoroughly detailed S.C.J.’s history supporting the initial guardianship, her

ongoing challenges and service needs, and the court’s consideration of her inability to live

fully independently and provide for her own needs, safety, and services independently from

her co-guardians. It is not this Court’s function to reweigh conflicting evidence or

substitute its judgment regarding the strength of the evidence for that of the district court.

In re Marriage of Williams, 2018 MT 221, ¶ 5, 392 Mont. 484, 425 P.3d 1277; Cenex

Pipeline, LLC v. Fly Creek Angus, Inc., 1998 MT 334, ¶ 31, 292 Mont. 300, 971 P.2d 781.

While we commend S.C.J. for the gains she has made and we, like the District Court,

appreciate her desire for complete independence and the hard work she has put in to achieve

such, we conclude the District Court’s findings are not clearly erroneous and the court did

not abuse its discretion in maintaining S.C.J.’s guardianship.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶8     Affirmed.


                                                  /S/ INGRID GUSTAFSON


                                              3
We concur:

/S/ JIM RICE
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA




                          4